DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The abstract of the disclosure is objected to because the abstract does not describe the disclosure sufficiently within the range of 50 to 150 words in length, currently the abstract is 32 words in length.  Correction is required.  See MPEP § 608.01(b).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the screen of the mobile device to access the delivery of stimulation as described in the specification with relation to figures 3-5. As currently filed figures 3-5 merely show a grey box with no details as presented in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “improving the perception of wellness” in claim 1 is a relative phrase which renders the claim indefinite. The phrase “improving the perception of wellness” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or how to ascertain when a subject’s perception of wellness has improved. The examiner notes that claim 7 appears to remedy the indefinite nature of claim 1.
Claims 2-6 and 8-11 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilca et al. (US 2011/0066036 A1) (Zilca).
Referring to claim 1: Zilca teaches a method for improving a perception of wellness by a subject (see paragraphs [0005] and [0007]; claim 1) comprising: providing a wellness improving mobile application (see paragraphs [0013], [0020] and [0026]-[0027]), wherein the mobile application is configured to communicate with a mobile device (see figure 2, #102) and is designed to deliver at least one sensory stimulation to a subject (see figure 2, #154/156/158; paragraphs [0022], [0029], [0032] and [0036]), delivering the at least one sensory stimulation to the subject (see figure 2, #154/156/158; paragraphs [0022], [0029], [0032] and [0036]), and the subject interacting with the mobile application (see paragraphs [0014] and [0021]), and the interacting improving the perception of wellness by the subject (see paragraphs [0007], [0021] and [0027]; claim 1); wherein the at least one sensory stimulation comprises visual stimulation, auditory stimulation, somatic stimulation, olfactory stimulation, or vestibular stimulation (see figure 2, #154/156/158; paragraphs [0022], [0029], [0032] and [0036]; wherein stimulation in the form of audio, visual and/or tactile stimulation is provided to assist the user improving their mental health).
Referring to claim 2: Zilca further teaches delivering the sensory stimulation via continuous delivery, intermittent delivery, static delivery, kinetic delivery, unilateral delivery, bilateral delivery, unilongitudinal delivery, bilongitudinal delivery, unicoronal delivery, and bicoronal delivery or any combination thereof (see paragraphs [0022], [0029], [0032] and [0036]; wherein stimulation in the form of audio, visual and/or tactile stimulation is provided via continuous delivery for the duration of the uplifting media, video or recorded message, and wherein visual stimulation is delivered intermittently to produce a flashing strobe visual).
Referring to claim 3: Zilca further teaches delivering of the sensory stimulation is in a pattern, a cycle, a sequence or any combination thereof (see paragraphs [0022], [0029], [0032] and [0036]; wherein it is clear the visual stimulation is delivered pattern, cycle or sequence of flashing light to produce a strobe visual).
Referring to claim 4: Zilca further teaches the interacting comprises inducing the subject to sense the sensory stimulation (see paragraphs [0021]-[0022], [0029], [0032] and [0036]; claim 1; wherein it is clear that the user senses the stimulation in order to improve their perception of wellness).
Referring to claim 5: Zilca further teaches the interacting in (c) comprises actively, passively, or physiologically tailoring the interaction by tailoring: the type or amount of sensory stimulation delivered or both, the type or amount of method of delivery of the sensory stimulation delivered or both, the type, the order or the amount of patterns delivered or all three, the order or the amount cycles delivered or both, and the order or amount of sequences delivered or both, or any combination thereof (see paragraphs [0022], [0029], [0032] and [0036]; wherein it is clear that at least the type of stimulation delivered is tailored to the user to address the symptoms of the user).
Referring to claim 6: Zilca further teaches the tailoring is by the subject, an agent of the subject, or both (see paragraphs [0022], [0029], [0032] and [0036]; wherein it is clear tailoring is by an agent in the form or a therapist or loved one by providing a video of the therapist or loved one; and it is clear that the tailoring is by the subject through use of behavior therapy interactive modules to improve the subjects perception of wellness).
Referring to claim 7: Zilca further teaches the improving of the perception of wellness by the subject comprises reducing and/or alleviating a level of one or more negative feelings felt 
Referring to claim 8: Zilca further teaches the at least one sensory stimulation comprises visual stimulation at least in the form of photos or flashing strobe or color display; or the at least one sensory stimulation comprises auditory stimulation at least in the form of music, messages or soothing voices; or the at least one sensory stimulation comprises visual and auditory stimulation at least in the form of videos (see paragraphs [0022], [0029], [0032] and [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zilca, as applied to claim 8 above, in view of Jones et al. (WO 2020/018990 A1).
Referring to claims 9-11: Zilca is silent to the mobile application being designed to deliver the at least one sensory stimulation in intermittent, alternating bilateral delivery pattern.
Jones teaches a system for decreasing overall stress levels and enhancing a more ideal desired physical and emotional state of wellbeing through the user of bilateral stimulation (BLS) with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791